FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April 2015 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: 1.An announcement regarding power generation within China for the first quarter of 2015 of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on April 16, 2015; and 2.An announcement regarding issue of short-term debentures by the Registrant, made by the Registrant on April 15, 2015. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. POWER GENERATION WITHIN CHINA FOR THE FIRST QUARTER OF 2015 This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the “Company”) announces its power generation for the first quarter of 2015. According to the Company’s preliminary statistics, as of 31 March 2015, the Company’s total power generation by the power plants within China on consolidated basis amounted to 82.545 billion kWh, representing an increase of 6.81% over the same period last year. Total electricity sold by the Company amounted to 77.992 billion kWh, representing an increase of 6.64% over the same period last year. The increase in power generation of the Company was mainly attributable to the acquisition of power plants from its parent company and the generation units which have been recently put into operation. The decrease in the power generation of some power plants as compared with the same period of last year was attributable to the major reasons: Firstly, in the first quarter of 2015, the economy in China continued to grow slowly, with the deepening of the country’s economic restructuring as well as continuing decline in the growth of the power consumption nationwide, the power generation in the areas where the Company’s coal-fired generating plants are located decreased correspondingly on consolidated basis over the same period last year. Secondly, the commencement of operation of a number of ultra-high voltage west-to-east power transmission lines in China reduced the power generation market of thermal power generating units in the southeast coastal regions where a high proportion of thermal power generating units of the Company are located, thereby having a relatively greater impact on the Company. Thirdly, the commencement of operation of many hydropower generating units in the southwest region as well as the abundant water supply in the same region contributed to a significant increase in hydro-power generations, which has reduced the power generation market of thermal power generating units in Yunnan Province as well as Shanghai, Zhejiang, Jiangsu and Guangdong where the excessive hydro-powers generated in the southwest region were provided. Meanwhile, power output from thermal power generating units in Liaoning and Fujian were affected by the commencement in the operation of large nuclear generating units in these two provinces. The power generation and electricity sold by each of the Company’s domestic power plants for the first quarter of 2015 are listed below (in billion kWh): Domestic Power Plant Power generation for the first quarter of 2015 Power generation for the first quarter of 2014 Change Electricity sold for the first quarter of 2015 Electricity sold for the first quarter of 2014 Change Liaoning Province Dalian -1.64
